Citation Nr: 0014076	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-19 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from October 1945 to April 
1947 and from January 1949 to June 1952.  

In a May 1970 rating decision by the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), entitlement to service connection for a 
respiratory disorder was denied.  The veteran's notice of 
disagreement was received in June 1970.  In July and August 
1970 rating decisions, the denial of service connection of a 
respiratory disorder to include the issue of service 
connection for a respiratory disorder secondary to service-
connected malaria was confirmed and continued.  The veteran 
was not issued a statement of the case.

In an August 1991 rating decision, the RO noted that the 
claim for a respiratory disorder had previously been denied.  
The denial was confirmed and continued.  The veteran 
submitted a notice of disagreement and was issued a statement 
of the case in March 1992 which addressed the issue on a new 
and material basis and determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for respiratory disorder.  Thereafter, 
the veteran perfected his appeal.  In July 1992, he was 
afforded a personal hearing before a hearing officer at the 
RO.  In July 1995, the Board of Veterans' Appeals (Board) 
remanded this issue to the RO for further action.  In a 
subsequent August 1996 Board decision, the Board also 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for respiratory disorder.  

Thereafter, the veteran attempted to appeal the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), but in 
August 1997. the Court determined that his notice of appeal 
(NOA) was not timely and the appeal was dismissed.  

Thereafter, in August 1999, the veteran, through his 
representative, and the Secretary entered a Stipulated 
Agreement in which the Secretary, in pertinent part, agreed 
to adjudicate the claim of service connection for respiratory 
disorder on the merits and issue a statement of the case, 
recognizing that the veteran's claim had been pending since 
1970 and agreed that the pending appeal with the Court would 
be dismissed.  In August 1999, the veteran's representative 
and Secretary then filed a Joint Motion to Dismiss the appeal 
which was granted by the Court in August 1999.  

In a September 1999 statement of the case, the RO reviewed 
the veteran's claim and denied the claim on the merits.  The 
veteran was issued the pertinent laws and regulations.  
Thereafter, the veteran perfected his appeal.


REMAND

The Board notes that in March and April 2000, correspondence 
was sent to the RO from the veteran's representative which 
included evidence pertinent to the veteran's claim consisting 
of lay statements.  This evidence was received at the RO and 
forwarded to the Board.  The veteran did not waive RO review 
of this evidence prior to its submission to the Board.  
According to 38 C.F.R. § 20.1304(c) (1999), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) (1999), must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the veteran (or his representative) or 
unless the Board determines that the benefit, or benefits, to 
which the evidence relates may be allowed on appeal without 
such referral.  Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.  The veteran has 
not waived his procedural right of initial review of the 
additional evidence in writing.  

Accordingly, the Board finds that this case must be remanded 
to the RO for the RO to review this evidence in conjunction 
with all of the evidence of record, with regard to the 
veteran's claim.  Also, the Board notes that it appears that 
consideration of the veteran's claim for service connection 
also includes the matter of service connection for a 
respiratory disorder secondary to service-connected malaria.  
Therefore, the RO should also address that matter.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should readjudicate the veteran's 
claim for entitlement to service 
connection for a respiratory disorder to 
include the matter of service connection 
for a respiratory disorder secondary to 
service-connected malaria, and taking 
into consideration the newly submitted 
evidence.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence to 
include the newly submitted evidence and 
a citation and discussion of the 
applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




